Per Curiam,
We are of opinion that the learned judge of the court below was clearly right in holding that the act of June 1, 1883, P. L. 51, is unconstitutional, so far as concerns township and borough lines, where they are not also the lines of a county, for the reason that there is nothing in the title of the act to give notice that lands divided by township and borough lines are affected by it. The act referred to is entitled “ An act to require the assessors of the several townships within this commonwealth to assess all seated lands in the county in which the mansion house is situated, where the county lines divide a tract of land.” It requires but a glance at this title to see that it is notice only where a tract is divided by county lines. So far as land is concerned, which is divided by county lines, the act appears to be valid. But, in so far as it relates to lands, divided by township and borough lines, it is unconstitutional, under all our authorities.
Judgment affirmed.